Citation Nr: 0731103	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by swelling of unspecified joints. 

2.  Entitlement to service connection for a chronic 
disability manifested an inability to walk. 

3.  Entitlement to service connection for coronary artery 
disease, status post angioplasty, manifested by chest pain. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1986. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
chest pain, swelling, an inability to walk, bilateral hearing 
loss, and alcohol and drug addition.  However, in his VA Form 
9, Appeal to Board of Veterans' Appeals, submitted in August 
2004, the veteran limited his appeal to the first four issues 
and withdrew his claim for service connection for alcohol and 
drug addition.  See 38 C.F.R. § 20.200 (2006).

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran also requested that he be scheduled for a local 
hearing at the RO.  In correspondence dated in November 2004, 
however, the veteran withdrew his hearing request and asked 
that his case be forwarded to the Board for immediate 
appellate review.  See 38 C.F.R. § 20.702(d) (2006).  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability manifested by swelling of any 
joints. 

2.  There is no evidence of a diagnosis or any current 
existing chronic disability manifested by an inability to 
walk.

3.  The veteran's coronary artery disease was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service.  

4.  A January 1988 Board decision denied service connection 
for defective hearing on the basis that this condition 
preexisted service and was not aggravated therein.

5.  The evidence received since the January 1988 Board 
decision does not include a medical opinion that the 
veteran's preexisting bilateral hearing loss was aggravated 
by service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by swelling of 
unspecified joints was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  A chronic disability manifested by an inability to walk 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R.   § 3.303 (2006).

3.  Coronary artery disease, status post angioplasty, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  A January 1988 Board decision that denied service 
connection for defective hearing is final.  38 U.S.C.A. § 
7104 (West Supp. 2005); 38 C.F.R. § 20.1100 (2006).

5.  Additional evidence presented since the January 1988 
Board decision is not new and material, and the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 
2005); 38 C.F.R. §§ 20.1105, 3.159, 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for 
Swelling of Unspecified Joints 
and an Inability to Walk

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he has a current disability 
manifested by swelling and an inability to walk.  However, 
the veteran has failed to specify which joints are swollen; 
or whether the veteran has a current disability manifested by 
swelling of any joints or an inability to walk.  

The veteran's complaints of swelling and an inability to walk 
are merely symptoms.  Since service connection is not 
available for mere symptoms, but must involve a diagnosed 
disorder, the Board must determine whether his alleged 
symptoms involving swelling and an inability to walk can be 
attributed to a current disability.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.")


Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied. The veteran's claims fail because 
there is no competent medical evidence of an underlying 
diagnosis manifested by swelling or an inability to walk.  

The veteran's service medical records do not mention joint 
swelling or difficulty walking.  The Board places significant 
probative value on a separation examination report dated in 
December 1985 which makes no reference to swelling or 
difficulty walking.  In fact, in a Report of Medical History 
associated with that report, the veteran checked the box for 
"No" next to "Swollen or painful joints."  Because these 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Post-service medical records also make no reference to a 
disability manifested by swelling or an inability to walk.  
The Board has reviewed all of the evidence of record, 
including an August 1986 VA examination report, numerous VA 
outpatient treatment records dated from 1989 to 2005, and 
records from Forrest General Hospital dated in 2003, none of 
which mention swollen joints or that the veteran is unable to 
walk.  In other words, these records provide further evidence 
against the claims. 


Based on the foregoing, it is apparent that the veteran does 
not have a currently disability manifested by either joint 
swelling or an inability to walk.  Sanchez-Benitez, 13 Vet. 
App. at 285.  Thus, in absence of competent medical evidence 
showing a known clinical diagnosis to account for the 
veteran's subjective complaints, his claims must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a chronic disability manifested by 
swelling of unspecified joints and an inability to walk.  The 
veteran's contentions in support of his claims are 
significantly outweighed by the medical evidence which makes 
no reference to an underlying disability to account for his 
subjective complaints.  See Barr v. Nicholson, No. 04-0534 
(Vet. App. June 15, 2007).  Since the preponderance of the 
evidence is against the veteran's claims, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b), and the appeal is denied.

II.  Coronary Artery Disease, Status 
Post Angioplasty, Manifested by Chest 
Pain

The procedural history of this claim requires some 
clarification.  In an unappealed May 2000 rating decision, 
the RO denied service connection for a chest condition 
causing circulation and breathing problems.  The RO based its 
denial on the fact that the veteran had been treated on 
several occasions for upper respiratory infections while on 
active duty, but that this condition resolved with no 
residual disability shown.  

In October 2002, the veteran again filed a claim for service 
connection for "chest pain," without identifying the 
underlying disability.  However, the medical evidence now 
includes a diagnosis of coronary artery disease with atypical 
chest pain.  It thus appears that the veteran's chest pain 
has been attributed to a new diagnosis of coronary artery 
disease - a diagnosis which did not exist at the time of the 
May 2000 rating decision.  

Therefore, the Board will adjudicate this claim on the merits 
without determining whether new and material evidence has 
been submitted since the final May 2000 rating decision.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that 
a newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered). 

A January 2005 rating decision denied service connection for 
coronary artery disease, status post angioplasty.  Although 
the veteran filed a notice of disagreement concerning that 
decision in July 2005, he did not perfect his appeal by 
submitting a timely substantive appeal after the RO issued a 
statement of the case in November 2005.  38 C.F.R. § 20.200.  
Nevertheless, since the veteran perfected a timely appeal 
concerning the December 2002 rating decision that denied 
service connection for chest pain, and since medical evidence 
clearly attributes the veteran's complaints of chest pain to 
his coronary artery disease, the Board finds that it has 
jurisdiction over the issue involving service connection for 
coronary artery disease, status post angioplasty, manifested 
by chest pain.

Turning to the merits of the claim, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's coronary artery disease had its onset either in 
service or during the one-year presumptive period after 
service.  In reaching this decision, the Board notes that 
none of the service medical records makes any reference to 
symptoms or complaints that were attributed as involving a 
cardiac or circulatory disorder.  The Board notes that the 
veteran was treated for upper respiratory infections on three 
separation occasions while on active duty.  However, there is 
no evidence that these infections resulted in cardiovascular 
problems.  The Report of Medical History associated with his 
separation examination reflects a history of "Pain or 
pressure in chest."  A clinical evaluation at that time, 
however, revealed no evidence of cardiovascular problems or 
heart disease.  In the absence of a chronic heart condition 
in service, the service medical records provide compelling 
evidence against the claim. 



Indeed, the record shows that an abnormal ECG in July 1995 
was the first documented evidence of heart problems, and that 
records from Forrest General Hospital show that the veteran 
was first diagnosed with coronary artery disease in 2003, 
approximately 17 years after his separation from active duty.  
Therefore, service connection is not warranted either on a 
direct or presumptive basis.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(certain chronic diseases, including heart disease, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time between service and the onset of symptoms is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also significant is the fact that none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's coronary artery disease.  In other 
words, there is simply no medical evidence of a nexus or 
relationship between the veteran's coronary artery disease, 
resulting in chest pain, and his period of active duty.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
short, both the service and post-service medical records 
provide highly probative evidence against the claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for coronary artery disease, status post 
angioplasty, manifested by chest pain.  The veteran's 
contentions that his coronary artery disease is related to 
service are outweighed by the medical evidence which shows 
that this condition was first diagnosed 17 years after 
service.  See Barr v. Nicholson, No. 04-0534 (Vet. App. June 
15, 2007).  Accordingly, the appeal is denied.





III.  New and Material Evidence to Reopen 
a Claim for Service Connection for 
Bilateral Hearing Loss

The veteran is ultimately seeking service connection for 
bilateral hearing loss.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since a January 1988 decision 
in which the Board denied service connection for defective 
hearing on the basis that this condition preexisted service 
and was not aggravated therein.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 C.F.R. § 3.303(a).  With 
respect to the first element of a current disability, before 
service connection may be granted for hearing loss, that loss 
must be of a particular level of severity.  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006);  See 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(Observing in the context of the evaluation of service-
connected hearing loss that the specified clinical test 
results as set forth in the applicable diagnostic criteria 
mandate a mechanical application of the test data to the 
rating schedule.).  

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
Supp. 2005); 38 C.F.R. § 3.304(b)(1) (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West Supp. 
2005); 38 C.F.R. § 3.306(a) (2006).  It is the Secretary's 
burden to rebut the presumption of inservice aggravation.  
See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the veteran initially filed a claim for service 
connection for bilateral hearing loss in July 1986.  The RO 
denied the veteran's claim in rating decisions dated in 
November 1986 and January 1987.  In the January 1987 
decision, the RO found that the veteran's bilateral hearing 
loss had preexisted service and was not aggravated therein.  
The veteran appealed that decision to the Board.  

In a January 1988 decision, the Board affirmed the RO's 
decision and found that the veteran's preexisting hearing 
loss was not shown to have increased in severity during his 
period of active duty service.  In reaching its decision, the 
Board considered the veteran's service medical records as 
well as a VA audiological evaluation report dated in August 
1986. 

The veteran's service medical records showed that he entered 
service with some level of hearing loss which did not 
increased during his 15 years on active duty.  In this 
regard, audiometric testing during his entrance examination 
in April 1971 revealed, in the right ear, a 40-decibel loss 
at the 500 Hz level, a 20-decibel loss at the 1000 Hz level, 
a 25-decibel loss at the 2000 Hz level, a 30-decibel loss at 
the 4000 Hz level, and a 40-decibel loss at the 6000 Hz 
level.  Testing in the left ear revealed a 35-decibel loss at 
the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 
25-decibel loss at the 2000 and 3000 Hz levels, and a 65-
decible loss at the 4000 Hz level.  

The Board compared the above findings with audiometric 
testing performed during his separation examination in 
December 1985, and found that his hearing loss had not 
increased in severity.  In this regard, testing in December 
1985 showed decibel thresholds of 20 or less at all 
frequencies at 4000 Hz and below except for a 35-decibel loss 
in the left ear at the 4000 Hz level.  Also, the right and 
left ears had a decibel loss of 60 and 65, respectively, at 
the 6000 Hz level. 

The veteran was afforded a VA audiological evaluation in 
August 1986 in connection with his original claim.  
Audiometric testing at that time revealed, in the right ear, 
a 15-decibel loss at the 500 and 1000 Hz levels, a 20-decibel 
loss at the 2000 Hz level, a 35-decibel loss at the 3000 Hz 
level, and a 60-decibel loss at the 6000 Hz level.  Testing 
in the left ear revealed a 15-decibel loss at the 500 Hz 
level, a 20-decibel loss at the 1000 and 2000 Hz levels, a 
50-decibel loss at the 3000 Hz level, and a 70-decible loss 
at the 6000 Hz level.  

Based on these findings, the Board in January 1988 determined 
that the differences in the above reports represented 
"normal variations in testing and do not represent any 
pathological increase in the high frequency hearing loss 
during service."  The Board therefore concluded that the 
veteran's preexisting defective hearing did not increase in 
severity during active service. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim. See 38 U.S.C.A. § 5108.

In October 2002, the veteran attempted to reopen his claim 
for service connection for bilateral hearing loss.  Under VA 
law and regulation, if new and material evidence is presented 
or secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, 
a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the January 
1988 Board decision.  Since that decision, the veteran has 
not submitted any medical evidence showing that his 
preexisting bilateral hearing increased during his period of 
active duty.  The Board has reviewed numerous VA outpatient 
treatment records, none of which includes audiometric 
testing.  Thus, none of the newly submitted evidence is 
material to the central issue in this case.

Even assuming for discussion purposes that the veteran had 
submitted an audiometric test showing that his hearing loss 
disability had worsened, it is important for the veteran to 
understand that such a worsening would not provide a basis to 
reopen his claim.  What is needed is evidence that raises a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  Such 
evidence in this matter would be that indicating the 
veteran's hearing loss disability increased in severity 
during service, which can only be shown by competent medical 
evidence - audiometric testing performed either during 
service or during the one-year presumptive period after 
service.  No such evidence has been submitted.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

In addition to the newly submitted medical evidence, the 
Board has considered the veteran's own lay statements in 
support of his claim.  However, the Board emphasizes that lay 
statements are not material within the meaning of 38 C.F.R.      
§ 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.
Therefore, the January 1988 Board decision remains final and 
the appeal is denied.

IV.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in October 2002, November 2004, and 
January 2005: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a bilateral hearing loss, the Board finds that 
the RO's January 2005 letter fully complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Since there is no evidence of a current disability manifested 
by swelling or an inability to walk, a VA examination 
concerning these alleged disabilities is not needed.  In 
addition, since the medical evidence shows that the veteran 
was first treated for heart problems many years after 
service, with no competent medical evidence relating his 
coronary artery disease to service, a remand for an opinion 
is not necessary to decide this claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also, McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.		


ORDER

Service connection for a chronic disability manifested by 
swelling of unspecified joints is denied.

Service connection for a chronic disability manifested an 
inability to walk is denied. 

Service connection for coronary artery disease, status post 
angioplasty, manifested by chest pain, is denied. 

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


